IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER                §
OF THE BAR OF THE SUPREME                §      No. 363, 2017
COURT OF THE STATE OF                    §
DELAWARE:                                §
                                         §      Board Case No. 112506-B
WILLIAM J.P. MULGREW, III,               §
    Petitioner.                          §

                            Submitted: September 7, 2017
                            Decided:   September 8, 2017

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                       ORDER

       This 8th day of September 2017, upon receipt of sufficient evidence

demonstrating that William J.P. Mulgrew, III (“the Petitioner”) is suffering from

physical or mental health problems that adversely affect his ability to practice law, and

without opposition from the Office of Disciplinary Counsel (“the ODC”),

IT IS HEREBY ORDERED that:

       (1)      The Petitioner, for good cause shown, is hereby immediately transferred

to disability inactive status under Rule 19 of the Delaware Lawyers’ Rules of

Disciplinary Procedure (“DLRPC”) until such time that he can demonstrate by clear

and convincing evidence that any disabilities have been removed.

       (2)      The Petitioner shall not practice law in this State or in any other

jurisdiction.
      (3)    The Petitioner has no current clients and does not maintain any trust or

operating accounts. Thus, there is no need for a receiver.

      (4)    The pending disciplinary proceeding against the Petitioner is stayed

pending further order of this Court.

      (5)    This Order shall be made public.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice




                                          2